Citation Nr: 9911908	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-26 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating determination 
of the Oakland Regional Office (RO), which granted service 
connection for PTSD and assigned a noncompensable disability 
evaluation, effective August 16, 1994.  In a June 1995 
statement in support of claim, accepted as a notice of 
disagreement, the veteran expressed disagreement with the 
assigned disability evaluation.  

Thereafter, the RO, in a July 1996 rating determination, 
assigned a 30 percent evaluation for PTSD effective August 
16, 1994.  The veteran continued to express displeasure with 
the assigned disability evaluation.  In an August 1998 rating 
determination, the RO assigned a 50 percent disability 
evaluation for PTSD, with an effective date of August 16, 
1994.  

As the veteran noted disagreement with the assignment of the 
initial rating and properly perfected his appeal the 
propriety of the rating during the time period from August 
16, 1994, through the point in time when a final resolution 
has been reached, is currently before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (1997); Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  Although the RO had not 
evaluated the veteran's claim in light of Fenderson, the 
Board finds that there has been no due process violation.  
That is, the veteran was aware of what evidence was required 
for a higher rating. 


FINDINGS OF FACT

1.  Severe social and industrial impairment, due solely to 
PTSD, prior to June 4, 1998, has not been demonstrated.

2.  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships; solely attributable to 
the veteran's PTSD has been demonstrated subsequent to June 
4, 1998.

3.  Total social and industrial impairment; or gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name have not been shown at any time since 
the grant of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD, prior to June 4, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

2.  The criteria for a 70 percent evaluation for PTSD have 
currently been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Service connection is currently in effect for PTSD, which has 
been assigned a 50 percent disability evaluation.

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the United States Court 
of Appeals for Veterans Claims (Court) held, in pertinent 
part, that where the law or regulation changed after a claim 
had been filed but before the administrative or judicial 
appeal process had been concluded, the version most favorable 
to the appellant was to be applied.

Under the provisions of the old rating schedule, a 50 percent 
evaluation was warranted for considerable social and 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation required that 
attitudes of all contacts except the most intimate to have 
been so adversely affected as to result in virtual isolation 
in the community; or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
had to be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996). 

The revised rating criteria contemplate that a 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A review of the record demonstrates that the veteran claimed 
entitlement to service connection for PTSD in August 1994.  

In October 1994, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he was beginning to get along with more people 
than he had previously had in the past but that he was not 
able to become close with anyone.  He related that he only 
had one or two friends.  He noted that he startled easily but 
not as much as he had in the past.  He denied having any 
nightmares or flashbacks or difficulty with sleeping.  

The veteran indicated that he been married twice, with the 
first marriage lasting 3 years, ending in divorce.  His 
second marriage had lasted 12 years, and ended with his 
wife's death.  He reported having three children, ages 51, 
37, and 35.  The veteran indicated that he had been in jail 
numerous times, his longest sentence lasting eight years.  
The veteran noted that he last worked in 1980.  He indicated 
that he lived alone in an apartment which he rented and that 
he prepared his own food, bought his own groceries, and took 
care of his own household and finances.  

Mental status examination revealed that the veteran was 
dressed casually and appeared his stated age.  His mood was 
angry and his affect was restricted.  Speech was spontaneous 
and rate, volume, and tone were normal.  Thought processes 
were logical and goal directed.  There was no loosening of 
association or flight of ideation.  The veteran denied having 
hallucinations or delusions and was not suicidal.  His 
insight and judgment were fair.  He was well oriented to 
time, place, person, and purpose.  He was able to recall two 
out of three words after three minutes.  Short term and long 
term memory were grossly intact.  He was able to spell 
"world" backward without difficulty and to interpret a 
proverb.  Diagnoses of PTSD, symptoms mild, mostly in 
remission, and alcohol dependency, in remission for 4.5 
years, were rendered at that time.  A Global Assessment of 
Functioning Scale (GAF) score of 55 was reported.  The 
examiner noted that the veteran's history and mental status 
examination were consistent with the diagnosis of mild PTSD 
that was currently in remission.  

In August 1995, the veteran was afforded an additional VA 
psychiatric examination.  At the time of the examination, he 
reported that he had not been having any problems with 
sleeping after having been given medication.  The veteran 
reported that he was still living in a very small studio 
apartment.  He noted that he felt "ok" most of the time but 
that he had fatigue and weakness, which he felt was due some 
degree to his lack of sleep.  He reported having recurrent 
dreams about World War II.  He indicated that he would have 
nightmares up to three times per week, and then not have them 
for awhile.  He denied having flashbacks.  He also denied 
suicidal ideations or problems concentrating.  

Mental status examination revealed the veteran to be clean 
shaven.  He wore sunglasses throughout the interview.  His 
mood was pleasant and cooperative and his affect was 
appropriate to the situation.  There was no evidence of anger 
or irritability.  He was described as engaging and appearing 
to have good object relations.  There was no evidence of 
hallucinations or illusions and the veteran gave no history 
of either.  His speech was halting and appeared to somewhat 
labored secondary to his difficulty in breathing.  He had 3+ 
speech lag.  There was some cognitive slowing, but the 
veteran was coherent and goal directed.  He was spontaneous 
in his own thoughts.  His thought content was without 
evidence of psychotic thinking or first rank symptoms and he 
denied suicidal or homicidal ideations.  He was oriented to 
time, place, and person, but was not receptive to further 
cognitive testing.  

The examiner indicated that the veteran continued to have 
symptoms of PTSD, including combat nightmares, and more 
recently felt quite guilty about the fact that he did not 
shoot a sniper when he had him in his sights.  He thought 
that this had resulted in the killing of two soldiers.  A 
friend of the veteran described him as a "hard ass", which 
the examiner felt was an accurate description.  The examiner 
noted that the veteran had had significant sleep disturbances 
for many years and continued to have combat nightmares.  He 
also indicated that the veteran had used alcohol over the 
years as a form of self-medication.  He observed that the 
medication that the veteran was on helped him to some degree.  
Diagnoses of PTSD and alcohol dependence, sustained in full 
remission, were rendered at that time.  A GAF score of 63 was 
reported, with the examiner indicating that the veteran had 
some difficulty in social and occupational functioning on the 
basis of his PTSD.  

In November 1997, the veteran was afforded an additional VA 
psychiatric examination.  At the time of the examination, the 
veteran reported that he continued to reside in a small 
apartment.  He noted that his daily activity was confined to 
his house due to his physical condition.  He indicated that 
he usually ate with another woman in his apartment complex.  
He reported that he had no contact with family members.  He 
also noted poor sleep due to frequent awakenings, but 
reported that this symptom had improved with the use of 
Trazodone.  He reported a general sense of tension when 
involved with other people.  He also indicated that he was 
fully retired due to physical and emotional constraints.   

The veteran noted that his mood had considerably stabilized 
with the use of Paxil.  He related that he had a general 
sense of not being able to fit into groups. He elaborated 
that he reacted negatively and with irritation at minor 
slights or to the opinions of others.  He was generally 
contrite and agitated after emotional reactivity.  He 
reported that he would not talk to Asians or patronize any 
business owned by them.  He noted awakening with night sweats 
once or twice a month.  He also noted having frequent 
intrusions of bad memories of the Pacific War experience.

Mental status examination revealed that the veteran was 
cooperative throughout the interview.  He was oriented to 
time, place, and person.  His speech was of a normal amount, 
logical, and goal directed.  His mood was depressed, his 
insight fair, and his judgment good.  Memory was grossly 
intact for long term events and for short term recall of 
living situation.  Intelligence was average and the veteran 
denied having any hallucinations or delusions.  The diagnosis 
was PTSD.  

The examiner noted that the veteran had a complicated history 
of functioning and he believed that it was best not to report 
a GAF solely based on PTSD.  It was the examiner's opinion 
that the veteran had moderate impairment in social 
relationships.  The chief component of this impairment being 
emotional conflicts characterized by difficulty in fitting in 
and a sense that people avoided him because of his history of 
emotional reactivity.  

The examiner further noted a that the veteran felt beholden 
to others for their good works and assistance to him and that 
this created a general sense of tension as he found he was 
unable to reciprocate their kindness or to help in return.  
He indicated that the emotional conflict generally resulted 
in an increase in agitation and depression for the veteran.  

In June 1998, the veteran was afforded an additional VA 
psychiatric examination.  At the time of the examination, the 
veteran reported that he had experienced significant 
difficulties with emotions, job retention, social discomfort, 
legal entanglements, and alcohol abuse.  He also reported a 
history of recurring combat related nightmares with a 
longstanding history of disrupted sleep dating back to the 
time of discharge from the Army.  However, the veteran did 
note increased sleep consistency and decreased nightmares 
with his current treatment.  He also reported being unable to 
fit in with his peers and irritability towards others due to 
their inability to meet/understand his expectations.  He 
further noted a history of frequent physical altercations and 
dislike for shared reviews of his military experiences.  
Chronic feelings of pessimism, discouragement, and 
helplessness regarding his circumstances were also reported.  
He further noted having chronic feelings of guilt over the 
death of his friends.  He  reported a history of flashbacks 
over the past fifty years.  These were easily triggered by 
conversations.  He indicated that he currently had only one 
or two flashbacks per year.  The veteran reported that he 
lived in a small apartment and was independent in the 
managing of all his affairs, but shared meals with 
neighboring occupants.  He noted having general social 
isolation with minimal hobbies or social interactions aside 
from his AA meetings.  

Mental status examination revealed that the veteran was alert 
and oriented in all spheres.  He reported a worsening of 
mood, secondary to running out of medications, as well as 
chronic pessimism, dysthymia, increased irritability, and 
decreased energy.  He also noted a recent increase in combat 
related nightmares, sleep disturbance, and intrusive combat 
memories associated with absence of medications for the past 
several weeks.  His affect was animated but the veteran 
frequently appeared anxious/irritable upon questioning.  His 
speech was fluent and on target to topic.  There were no 
formal oddities in thought content.  The veteran denied a 
history of hallucinatory experiences and/or symptoms of 
psychosis.  He also reported a history of significant alcohol 
dependence.  General insight and judgment regarding his 
current circumstances appeared adequate.  The veteran was 
oriented to person, place, time, date, and circumstance.  He 
performed well within the normal limits for his age peer 
group on tasks assessing attention, concentration, and recent 
memory functions.  Speech/language abilities were 
functionally intact across tasks assessing auditory 
comprehension, production of speech sounds/phrases, and 
access to desired verbal concepts.  His performance on tasks 
assessing basic reasoning and hypothetical social problem 
solving also appeared functionally intact.  The examiner 
noted that the veteran did not appear to present with 
deficits sufficient to interfere with his ability to reliably 
manage his financial affairs.  Diagnoses of PTSD; chronic 
dysthymia; and history of alcohol dependence, in remission, 
were rendered.  A GAF score of 50 was assigned.  

The examiner noted that the current examination was 
remarkable for multiple symptoms and complaints "highly 
consistent" with chronic PTSD.  Furthermore, coexisting 
disorders, including dysthymia and alcohol dependence in full 
remission were also indicated.  The examiner reported that 
these might very well represent associated features of his 
primary PTSD diagnosis.  He concluded that the impact of PTSD 
on his social and occupational functioning appeared to be 
quite significant.  He further noted that a moderate to 
severe impairment in his general functional abilities as 
manifest in his reported history of decreased social 
functioning, inability to retain employment, and general 
transience was suggested.  The examiner also indicated that 
continued psychiatric management of the veteran's complaints 
appeared required to maintain stability in functioning for 
the veteran.  

Evaluation Prior to June 4, 1998

At the time of his October 1994 VA examination, the veteran 
indicated that he was beginning to get along with people more 
than he previously had in the past.  He also denied having 
any nightmares or flashbacks or difficulty sleeping.  He 
indicated that he lived alone in an apartment which he rented 
and prepared his own food, bought his own groceries, and took 
care of his own household and finances.  Mental status 
examination performed at that time revealed that his speech 
was spontaneous and that his thought processes were logical 
and goal directed, with no loosening of association or flight 
of ideation, or  hallucinations or delusions.  Moreover, he 
was not found to be suicidal and his insight and judgment 
were fair.  Furthermore, he was well oriented to time, place, 
person, and purpose, and able to recall two out of three 
words after three minutes, with short term and long term 
memory being grossly intact. The examiner found that the 
veteran's PTSD symptoms were mild and mostly in remission and 
assigned a GAF score of 55.  The Board notes that a score 
between 51 and 60 contemplates "moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attack) or 
moderate difficulty in social, occupational, or school 
functions (e. g. few friends, conflicts with peers and co-
workers).  American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994); 38 C.F.R. § 4.130 (1998).

On the August 1995, VA examination, the veteran had a GAF 
score of 63.  The Board notes that a score between 61 and 70 
contemplates "some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functions (e.g. occasional truancy, or theft within 
house hold) but generally functioning pretty well, has some 
meaningful interpersonal relationships.  American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994); 38 C.F.R. § 4.130 (1998).

The Board further observes that at the time of his November 
1997 VA examination, it was the examiner's opinion that the 
veteran had only moderate impairment in his social 
relationships, the chief component being impairment in 
emotional conflicts characterized by difficulty fitting in, 
and a sense that people avoided him because of his history of 
emotional reactivity.  

An evaluation in excess of 50 percent is not warranted prior 
to June 4, 1998, as the veteran has not been shown to have 
severe social and industrial impairment as evidenced by his 
continuing ability to live on his own and provide for himself 
and as he continues to have interrelationships with others, 
albeit infrequent, when attending AA meetings and having 
meals with others in his building.  While the veteran has not 
worked since 1980, this has attributed to a number of 
physical problems, rather than PTSD.  Moreover, the veteran 
was not found to have more than moderate symptoms arising 
from PTSD at the time of any VA examination prior to August 
1998, and to not have a GAF score of less than 55 prior to 
that time.  Furthermore, there is no opinion from an examiner 
that the PTSD produces severe impairment.  The Board 
concludes that the evidence is not indicative of more than 
considerable social and industrial impairment, which is 
contemplated by the current 50 percent evaluation under the 
old rating criteria.

An evaluation in excess of 50 percent prior to June 4, 1998 
is also not warranted under the new rating criteria.  
Obsessional rituals which interfered with routine activities 
have never been reported in the record.  Intermittently 
illogical, obscure, or irrelevant speech have also not been 
found to be present.  The veteran was also not found to have 
near-continuous panic.  Spatial disorientation had also not 
been shown.  Neglect of personal appearance and hygiene were 
also not found.  While the veteran has reported irritability, 
especially in crowds, there have been no recent reports of 
violence.  Ultimately, the Board must conclude, as discussed 
above, that the veteran does not meet most of the criteria 
for a 70 percent evaluation, and that an evaluation in excess 
of 50 percent is not warranted.

An Evaluation in Excess of 50 percent Subsequent to June 4, 
1994

At the time of his June 4, 1998 VA examination, the veteran 
reported having general social isolation with minimal hobbies 
or social interactions.

Mental status examination revealed that the veteran was alert 
and oriented in all spheres but that he had had a recent 
increase in combat related nightmares, sleep disturbance, and 
intrusive combat memories associated with this absence of 
medications for the past several weeks.  His affect was 
animated but the veteran frequently appeared anxious and 
irritable on questioning.  His speech was fluent and on 
target to topic and there were no formal oddities in thought 
content.  He denied a history of hallucinatory experiences 
and/or symptoms of psychosis and his general insight and 
judgment appeared adequate.  He was oriented to person, 
place, time, date, and circumstance and his speech/language 
abilities were functionally intact across tasks assessing 
auditory comprehension, production of speech sounds/phrases, 
and access to desired verbal concepts.  A GAF score of 50 was 
assigned.

A GAF score of 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994); 38 C.F.R. § 4.130 (1998).

The examiner indicated that the impact of the diagnoses on 
his history of social and occupational functioning appeared 
quite significant and that the veteran had moderate to severe 
impairment in his general functional abilities as manifest in 
his reported history of decreased social functioning, 
inability to retain employment, and general transience. 

Based upon the above findings, the criteria for a 70 percent 
evaluation for PTSD from June 4, 1998, have been met.  See 
38 C.F.R. § 4.7 (1998).  

The criteria for a 100 percent evaluation have not have not 
been met, as the veteran has not been shown to have total 
social and industrial impairment, as is required under the 
old rating criteria and as he has not been shown to have 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


ORDER

An evaluation in excess of 50 percent for PTSD prior to June 
4, 1998, is denied. 

A 70 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing monetary benefits, from June 
4, 1998.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

